  Case: 1:17-md-02804-DAP Doc #: 2980 Filed: 12/11/19 1 of 2. PageID #: 430541




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION                 )       CASE NO. 1:17-MD-2804
OPIATE LITIGATION                            )
                                             )       JUDGE POLSTER
THIS DOCUMENT RELATES TO:                    )
“Track One Cases”                            )
                                             )       ORDER REGARDING
                                             )       TRACK ONE
                                             )       SETTLEMENT FUNDS


       Several defendants recently reached pre-trial monetary settlements with Cuyahoga and

Summit Counties (“the Track One Plaintiffs”). The Court understands these defendants have made

or will soon be making their settlement payments.

       The Court has been weighing whether it is appropriate to enter an order addressing the issue

of MDL common benefit fees and expenses; and if so, the appropriate “hold-back” assessment

amount.1 The Court has not yet reached a decision on these issues. Accordingly, in order to: (1)

ensure that any eventual common benefit assessment remains payable from settlement funds

received by the Track One Plaintiffs; and (2) provide to the Track One Plaintiffs and their counsel


       1
          See, e.g., In re Gadolinium-Based Contrast Agents Prods. Liab. Litig., case no. 08-GD-
50000, docket no. 277 (N.D. Ohio Feb. 20, 2009) (setting a 6% common benefit assessment – 5.0%
for fees and 1.0% for expenses); In re Sulzer Hip Prosthesis & Knee Prosthesis Liab. Litig., 268 F.
Supp. 2d 907, 919 n.19 (N.D. Ohio 2003) (setting a 5.5% common benefit assessment – 4.8% for
fees and 0.7% for expenses); In re Avandia Marketing, Sales Practices and Prods. Liab. Litig., 2012
WL 6923367 at *1 (E.D. Pa. Oct. 19, 2012) (awarding common benefit fees and expenses after
having set a 7% assessment); In re Vioxx Prods. Liab. Litig., 760 F.Supp.2d 640, 661 (E.D. La.
2010) (awarding 6.5% of the total settlement amount for common benefit fees).
  Case: 1:17-md-02804-DAP Doc #: 2980 Filed: 12/11/19 2 of 2. PageID #: 430542



assurance that they may use their settlement funds, despite not knowing whether they may later owe

an assessment; the Court now ORDERS as follows:

       Each of the Track One Plaintiffs shall place into escrow 7.5% of any settlement funds they

receive or received from any defendant in this case. The Court will not ever require the Track One

Plaintiffs or their counsel to pay any common benefit assessment from the remaining 92.5% of their

settlement funds.

       The Court notes this Order is not meant to indicate it is considering an 7.5% common benefit

assessment; rather, the 7.5% figure is chosen as a very conservative escrow amount. If the Court

later enters a common benefit order, the Track One Plaintiffs will pay their common benefit

assessment from this escrow account, and their escrow obligation will be replaced by their common

benefit obligations. If the Court later determines it will impose a lower common benefit assessment

than 7.5% (or no assessment), then the Track One Plaintiffs shall pay that assessment to the common

benefit fund and will be free to spend any remaining difference.

       Counsel for the Track One Plaintiffs shall, of course, calculate any contingent fees

accordingly.

       IT IS SO ORDERED.

                                                     /s/ Dan Aaron Polster
                                                     DAN AARON POLSTER
                                                     UNITED STATES DISTRICT JUDGE

Dated: December 11, 2019




                                                2
